Citation Nr: 1608369	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-16 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for hypertension.

2. Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

3. Entitlement to a disability rating in excess of 20 percent for left femoral nerve palsy. 

4. Entitlement to a compensable disability rating for left knee arthritis. 

5. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

This matter was remanded by the Board in October 2012 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  Additional medical records were obtained following the 2012 Remand.  

Evidence has been received subsequent to the final consideration of the claims by the RO, but the Veteran waived RO consideration of that evidence in December 2015.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to a disability rating in excess of 70 percent for PTSD, entitlement to a disability rating in excess of 20 percent for left femoral nerve palsy, entitlement to a compensable disability rating for left knee arthritis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected hypertension is manifested by diastolic pressure predominantly less than 120 and use of medication.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in July 2007 and June 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided VA examinations of his claimed hypertension in January 2008, October 2010, May 2012, and September 2014.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2011 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran has been assigned a 20 percent rating under Diagnostic Code 7101 for his service-connected hypertension.  He seeks a higher rating.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under that Diagnostic Code 7101, a 20 percent evaluation is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more.  Finally, a 60 percent evaluation is assigned for diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104 , Diagnostic Code 7101 (2015).

The Veteran asserts during his September 2011 Board hearing that his diastolic blood pressure elevation was "starting to approach" 120 degrees or more.  He further avers his blood pressure had been running "like 160, 156, over 119, 116."  

The Veteran was afforded a VA examination in January 2008.  The examiner initially recorded a blood pressure reading of 160/99 and 155/102.  Later in the visit, his blood pressure readings were 152/84 and 147/86.  The examiner diagnosed him with hypertension, moderately controlled, noting the Veteran needed to use three medications for control of his hypertension and likely would need a slightly higher dose.  

The Veteran was afforded another VA examination in October 2010.  The Veteran reported he was on medication, but his blood pressure had been difficult to control.  Blood pressure readings were currently in the "120's-150's/80's-110."  He was currently taking medication; specifically, Amlodipine, hydrochlorothiazide (HCTZ), and Losartan.  The examiner recorded blood pressure readings of 145/99, 146/100, and 143/100.  His diagnosis of hypertension was confirmed.  

The Veteran was afforded another VA examination in May 2012.  The Veteran reported he had difficulty maintaining blood pressure, but it was under good control.  He was taking continuous medication and his medication had been continuously changed over time for a variety of reasons (side effects and lack of efficacy.)  He was taking Amlodipine, Losartan, and "[P]razocin [sic]."  The examiner noted that the average blood pressure recorded in VA treatment records over the previous 12 months was 139/91.  Upon examination, the examiner recorded blood pressure readings of 136/94, 138/87, and 146/93.  The diagnosis of hypertension was confirmed.  (See Virtual VA, Capri, 5/07/12). 

The Veteran was afforded another VA examination in September 2014.  It was noted that the average blood pressure reading recorded (over 40) in VA treatment records in the previous 12 months was 144/92.  From 2011-2012, average recorded blood pressure readings was 139/91.  Blood pressure medication was unchanged from the previous examination.  The Veteran reported he took continuous medication for his hypertension; specifically, Amlodipine and "[P]razocin [sic]."  He did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The examiner recorded blood pressure readings of 150/91, 151/98, and 151/118.  His diagnosis of hypertension was confirmed.  

The medical evidence also includes VA treatment records that note many blood pressure readings and discuss the Veteran's hypertension diagnosis and treatment.  The highest blood pressure reading in the VA treatment records was 170/119 in February 2008.  None of the treatment records shows a diastolic reading of 120 or more.  Significantly, the finding of a diastolic pressure at 119 was only recorded one time.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 20 percent for hypertension.  The medical evidence does not show any diastolic blood pressure readings above 120.  While the Veteran avers during his September 2011 Board hearing that his diastolic pressure readings were "starting to approach" 120 degrees or more, the Board finds no such instance of a diastolic reading of 120 or more.  Indeed, a July 2011 VA treatment record notes the Veteran had average blood pressure readings of 163/103, the May 2012 examiner noted that the average blood pressures recorded in VA treatment records over the previous 12 months was 139/91, and the September 2014 VA examiner noted that the average blood pressures recorded (over 40) in VA treatment records over the previous 12 months was 144/92.  

The Board has also reviewed the remaining diagnostic codes and finds that none are applicable.  The Veteran has been specifically service connected for hypertension.  An increased rating cannot be assigned under any alternative cardiac or cardiovascular diagnostic codes.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7020, 7110-7122 (2015). 

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warrants other than the currently assigned 20 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 20 percent for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his hypertension is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to a disability rating in excess of 20 percent for hypertension is denied.


REMAND

An April 2015 rating decision addressed the issues of entitlement to a disability rating in excess of 70 percent for PTSD and entitlement to a disability rating in excess of 20 percent for left femoral nerve palsy.  A June 2015 rating decision addressed the issues of entitlement to a compensable disability rating for left knee arthritis and TDIU.  Notices of disagreement were received in June and July 2015.  The RO has not issued a statement of the case on any of these issues.  Therefore, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the AOJ should return the claims file to the Board for these issues only if the Veteran perfects appeals in a timely manner.

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issues of entitlement to a disability rating in excess of 70 percent for PTSD, entitlement to a disability rating in excess of 20 percent for left femoral nerve palsy, entitlement to a compensable disability rating for left knee arthritis, and entitlement to a TDIU.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


